AKIN, Justice,
dissenting.
The majority holds that the order in the 1984 case is not final and that, even if it were, Smith Protective Services would not be entitled to the writ of mandamus it seeks because it has not demonstrated that it has no other adequate remedy at law. Because I disagree with both of these conclusions, I must dissent.
I agree with the majority’s characterization of the determinative issue in this case: was the judgment in the 1984 case a “final” judgment? I further agree that the order entered was ambiguous as to its finality and that we must consequently look to “the entire contents of [the] judgment and record.” P. 679 (emphasis added). I note, however, that instead of looking at the entire record, the majority contents itself with comparing the pleadings to the order entered. Based upon this review, the majority concludes that one portion of the order, that severing all claims against Andrew Smith, is apparently not ambiguous and therefore holds that all three causes of action were severed into the 1984 case. Because the judgment in the 1984 case disposed of only two issues, the majority concludes it cannot be a final judgment. This would be irretutable logic, were it not for one fallacious assumption. The order of 1984 is ambiguous as to exactly what causes were severed, and we must look beyond the pleadings, to the entire record, to resolve that ambiguity.
Initially, I believe the state of the documents should be clarified. The 1984 nunc pro tunc judgment, called an “Interlocutory Judgment”, was undeniably interlocutory in fact in one case — the 1980 case. But the same judgment exists in both the 1980 and the 1984 case, and its title is completely irrelevant in determining its meaning in the 1984 case. The order was originally entered in the 1980 case and sought to sever out a part of the case, thereby creating the 1984 case. The exact same document, the nunc pro tunc “Interlocutory Judgment”, was filed in both cases. As to the 1980 case it clearly is interlocutory because it serves merely to sever part of that cause out of the 1980 case. But as to the 1984 case, its nature is ambiguous. Doubtless the better practice would have been to draft a new and clearer judgment to be entered in the 1984 case. While it is unfortunate that this procedure was not fol*685lowed, the failure to do so should not affect our analysis of the record in this case.
Next, I look at the entire record in order to determine the finality of the 1984 order in the 1984 case. It is uncontested that the amended pleadings in the 1980 case state three causes of action against Andrew Smith. Of these, two concern only the actions of Andrew Smith, and one concerns an alleged conspiracy between the Cimagli-as and Andrew Smith. The conspiracy action against Andrew Smith would not logically be severed from the remainder of the conspiracy action against the Cimaglias. Thus, a possible interpretation of the 1984 order in which “the claims of Smith Protective Services, Inc. against Andrew L. Smith III ... [were] severed from the remaining claim” is that Smith Protective Services’s claims against only Andrew Smith were to be severed, while the claims against the Cimaglias and Andrew Smith for conspiracy remained in the 1980 case. This interpretation is supported by the record. The statement of facts upon which the 1984 default judgment was based contained absolutely no evidence regarding the conspiracy allegations. Also, the relief granted in the 1984 judgment related only to Smith Protective Services’s claims that Andrew breached his fiduciary obligations by misappropriating corporate assets and opportunities and by attempting to solicit Smith Protective Services’s employees for other employment. No relief was granted which related to any damages associated with the conspiracy allegations until judgment against Andrew Smith was rendered in the 1980 case. Furthermore, at a hearing before the court on February 10, 1984, the court explained that the judgment was interlocutory because the new severed cause had not yet been created and assigned a number. The attorney for Andrew Smith expressed a desire to have it clearly made final so that there would be no problems with his motion for new trial and his appeal. The judge agreed. This exchange supports an interpretation that the judgment was intended to be final once the severed cause had been established in the court records. Finally, on the same day that the nunc pro tunc “Interlocutory Order” was signed, March 19, 1984, an order concerning filing of motion for new trial was also signed. That order made it clear that Andrew Smith’s motion for new trial was considered to be filed in the severed cause of action, although no cause number had, at that time, been assigned to that case. Regardless of its legal effect, this document concerning the motion for new trial provides further support for my interpretation that the nunc pro tunc “Interlocutory Order” was intended to be final in the 1984 case.
In contrast, the majority’s interpretation of the 1984 nunc pro tunc “Interlocutory Order” robs it, and the other documents and proceedings I have referred to, of any logical meaning or purpose. Under the majority opinion, the 1984 order would not result in a logical severance of unrelated causes of action from the conspiracy allegations. Further, it would not render a part of the court’s determinations final so that the motion for new trial and proceedings associated with it would have meaning. Indeed, the majority opinion renders a court order devoid of meaning — a result I decline to reach.
Consequently, upon a review of the entire record, I conclude that the 1984 judgment was intended to be, and was in fact, final as to the two causes of action concerning only the actions of Andrew Smith as defendant. The issue concerning the alleged conspiracy between Andrew Smith and the Cimaglias was intended to remain in the 1980 case, as demonstrated by the default judgment in that case rendered on November 26, 1984, against Andrew Smith and disposing of all claims against the Cim-aglias.
The majority further concludes that, regardless of whether the 1984 judgment was final in the 1984 case, Smith Protective Services has failed to demonstrate that it has no other adequate legal remedy to rectify the wrong. I disagree. The majority asserts that even if the 1984 judgment was final, Smith Protective Services may plead res judicata in the current proceedings and, *686if the trial court fails to sustain that plea, can reassert it on appeal. But the supreme court has recently granted a writ of mandamus to require a trial court to vacate its order granting a new trial when the default judgment in that cause had become final. Philbrook v. Berry, 683 S.W.2d 378, 379 (Tex.1985). Similarly, in this case, the court lost jurisdiction over the causes of action in the 1984 case thirty days after the 1984 final judgment was entered. The judge thereupon lost all power to continue to litigate, or relitigate, those issues. No new case has been instituted, granting jurisdiction to the trial judge, to which cause the defendant attempts to plead res judica-ta as a defense. Rather, the trial judge here has lost jurisdiction, as in Philbrook. I would grant the writ of mandamus.